FILED

ocr 2 s 2010
uNITEo sTATEs 1)1sTR1cT couRT mm v s
FoR THE nIsTRIcT oF coLuMBIA cows ¢aréng'¢s)ti's'§rti§€?§'§'i:"»{'§l',
KEDIST GIRMA,
Plaintiff,
v. civil Action No. 10 1827

U.S. DEPARTMENT OF LABOUR,

\J\/\J\/\/\J\./\/\./

Defendant.

MEMORANDUM 0PINION

This matter comes before the court on review of p|aintiff's application to proceed in
forma pauper/sand pro secivil complaint. The court will grant the application, and dismiss
the complaint.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a
claim upon which relief can be granted. 28 U.S.C. § 1915(E)(1)(B). In Ne/tz/490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to
dismiss not only claims based on an indisputably meritless legal theory, but also claims
whose factual contentions are clearly baseless. Claims describing fantastic or delusional
scenarios fall into the category of cases whose factual contentions are clearly baseless. _/'c/.
at 328. The trial court has the discretion to decide whether a complaint is frivolous, and
such finding is appropriate when the facts alleged are irrational or wholly incredible.
Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Plaintiff alleges that she has been "sta|ked by government helicopter and airplanes

for the past six years . . . to [her] places of work and housing." Compl. at 1. In addition,
plaintiff she alleges that her employment and medical records have been deleted or
otherwise falsified. .S`ee /0’. Although she has "submitted numerous complaints with the
DC Superior Court . . . when [she] attempted to submit a case in Federal Court[,] a federal
judged prevented [her] from doing so." 10'. Plaintiff does not demand any relief.

The court is mindful that complaints filed by pro selitigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. $ee Ha/'nes v. /(erner,
404 U.S. 519, 520 (1972). Having reviewed plaintiff's comp|aint, the court concludes that
its factual contentions are baseless and wholly incredible. For this reason, the complaint
is frivolous and must be dismissed. $ee 28 U.S.C. § 1915(e)(2)(B)(i).

An Order consistent with this Memorandum Opinion is issued separately.

lZS`)w)l°